In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                   No. 06-20-00110-CR



          TODDRICK MATTHEWS, Appellant

                            V.

            THE STATE OF TEXAS, Appellee




          On Appeal from the 5th District Court
                 Bowie County, Texas
             Trial Court No. 18F0588-005




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                             ORDER

        Toddrick Matthews appeals from the trial court’s denial of his motion for DNA testing.

Matthews’s notice of appeal was filed October 15, 2020.           The clerk’s record was filed

November 17, 2020, making the appellant’s brief originally due December 17, 2020. Matthews

did not file a brief or motion for extension of time in which to file a brief by the original due

date. This Court, therefore, set a final briefing deadline of February 5, 2021. On February 9,

2021, this Court extended the final briefing deadline, on Matthews’s motion, to March 8, 2021.

When Matthews did not file a brief by the March 8 deadline, this Court advised him by letter

dated March 22, 2021, that this appeal would be abated to the trial court in accordance with Rule

38.8 of the Texas Rules of Appellate Procedure in the circumstance that his brief was not filed by

April 22, 2021. See TEX. R. APP. P. 38.8. Although Matthews filed a motion for forensic DNA

testing in this Court on April 12, he did not file a brief.

        Because appellant’s brief has not been filed, we abate this case to the trial court for a

status hearing pursuant to Rule 38.8(b) of the Texas Rules of Appellate Procedure. See TEX. R.

APP. P. 38.8(b)(2). Specifically, the trial court is directed to determine (1) whether Matthews

still desires to prosecute this appeal. If so, the trial court is instructed to determine (1) why

Matthews’s appellate brief has not been filed and (2) whether Matthews is indigent and entitled

to the appointment of counsel to represent him on appeal. The trial court is directed to make

appropriate findings and recommendations and have a record of the proceedings prepared. The

record must include any findings made by the trial court. The trial court may also address any




                                                   2
other matters it deems appropriate. The hearing is to be conducted within fifteen days of the date

of this order.

        The trial court’s findings and recommendations on the issues set forth above shall be

entered into the record of the case and presented to this Court in the form of a supplemental

clerk’s record within fifteen days of the date of the hearing. See TEX. R. APP. P. 38.8(b)(3). The

reporter’s record of the hearing shall also be filed with this Court in the form of a supplemental

reporter’s record within fifteen days of the date of the hearing. See id.

        All appellate timetables are stayed and will resume on our receipt of (1) the appellant’s

brief or (2) the supplemental appellate record.

        IT IS SO ORDERED.



                                                  BY THE COURT

Date: May 19, 2021




                                                  3